EXHIBIT SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (hereinafter this “Agreement”) is made effective as of August 2, 2007 (the “Effective Date”), between Mediware Information Systems, Inc., (hereinafter the “Company”) and John Damgaard (hereinafter the “Executive”). WHEREAS, the Executive is a current employee of the Company, and now the Company desires to employ the Executive as the Senior Vice President and Chief Operating Officer of the Company, or in such other capacity as the parties may agree, and the Executive desires to be so employed by the Company, on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements herein set forth, the Company and the Executive hereby agree as follows: 1. Employment. The Company hereby agrees to employ the Executive, and the Executive hereby agrees to serve as the Senior Vice President and Chief Operating Officer, or in such other capacity as the parties may mutually agree. The Executive agrees to perform such services customary to such office as shall from time to time be assigned to him by the Chief Executive Officer or his designee. The Executive further agrees to use his best efforts to promote the interests of the Company and to devote his full energies to the business and affairs of the Company. 2. Term of Employment.
